      Case 2:21-cv-00493-GJF-KRS Document 1 Filed 05/28/21 Page 1 of 14




                                                     DISTRICT OF NEW MEXICO
UNITED STATES DISTRICT COURT
                                                       LAS CRUCES DIVISION


                                              §
JERRY LEE, Individually and On Behalf         §
of All Others Similarly Situated,             §
                                              §
              Plaintiff(s),                   §
                                              §
v.                                            §              No. ______________
                                              §
SCHLUMBERGER TECHNOLOGY                       §
CORPORATION,                                  §
                                              §
              Defendant.                      §
                                              §

                PLAINTIFF JERRY LEE`S ORIGINAL COMPLAINT

       Plaintiff Jerry Lee (referred to as “Lee”) brings this action under 29 U.S.C. § 216(b)

and New Mexico law individually and on behalf of all current and former employees of

Defendant Schlumberger Technology Corporation (referred to as “Defendant” or

“Schlumberger”) who were paid on a salary-plus-daily-rate basis during the past three years to

recover back wages, liquidated damages, attorney’s fees and costs under the Fair Labor

Standards Act of 1938, 29 U.S.C. §§ 201-219 (“FLSA”) and the New Mexico Minimum Wage

Act, N.M. Stat. §§ 50-4-19 to 50-4-30 (“NMMWA”).

                                      I. Nature of Suit

       1.     Lee’s claims arise under the FLSA and the NMMWA.
      Case 2:21-cv-00493-GJF-KRS Document 1 Filed 05/28/21 Page 2 of 14




       2.     The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and general

well-being of workers … .” 29 U.S.C. § 202(a).

       3.     To achieve its humanitarian goals, the FLSA defines appropriate pay deductions

and sets overtime pay, minimum wage and recordkeeping requirements for covered employers.

29 U.S.C. §§ 206(a), 207(a), 211(c).

       4.     Similarly, the NMMWA was enacted “establish minimum wage and overtime

compensation standards for all workers at levels consistent with their health, efficiency and

general well-being, and … to safeguard existing minimum wage and overtime compensation

standards which are adequate to maintain the health, efficiency and general well-being of

workers against the unfair competition of wage and hours standards which do not provide

adequate standards of living.” N.M. Stat. § 50-4-19.

       5.     Schlumberger violated the FLSA by employing Lee and other similarly situated

employees “for a workweek longer than forty hours [but refusing to compensate them] for

[their] employment in excess of [forty] hours … at a rate not less than one and one-half times

the regular rate at which [they were or are] employed.” 29 U.S.C. § 207(a)(1).

       6.     Schlumberger willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.

       7.     Schlumberger violated the NMMWA by requiring Lee and other similarly

situated employees “to work more than forty hours in [a] week of seven days[ but refusing to




                                            -2-
      Case 2:21-cv-00493-GJF-KRS Document 1 Filed 05/28/21 Page 3 of 14




compensate them at] one and one-half times [their] regular hourly rate[s] of pay for all hours

worked in excess of forty hours.” N.M. Stat. § 50-4-22(E).

       8.     Lee brings this action under 29 U.S.C. § 216(b) individually and on behalf of

all current and former employees of Schlumberger who were paid on a salary and/or a day-

rate basis during the past seven years.

       9.     Lee brings this representative action under N.M. Stat. § 50-4-26(D) on behalf

of himself and all other similarly situated employees to recover unpaid overtime wages.

                                   II. Jurisdiction & Venue

       10.    This action arises under a federal statute, the FLSA. 28 U.S.C. § 1331 (federal-

question jurisdiction).

       11.    The court has supplemental jurisdiction over Lee`s NMMWA claim because it

is so related to the FLSA claim that that they form part of the same case or controversy under

U.S. Const. art. III. 28 U.S.C. § 1367(a) (supplemental jurisdiction).

       12.    Venue is proper in this district and division because a substantial part of the

events or omissions giving rise to Lee’s claim occurred in this district. 28 U.S.C. § 1391(b)(2).

                                          III. Parties

       13.    Lee is an individual who resides in Houston, Texas and who was employed by

Schlumberger during the last seven years.

       14.    Schlumberger Technology Corporation is a Texas Corporation that may be

served with process by serving its registered agent:




                                              -3-
       Case 2:21-cv-00493-GJF-KRS Document 1 Filed 05/28/21 Page 4 of 14




                               Capital Corporate Services, Inc.
                                 206 E 9TH St., Suite 1300
                                 Austin, Texas 78701-4411

Alternatively, if the registered agent of Schlumberger Technology Corporation cannot with

reasonable diligence be found at the company’s registered office, Schlumberger Technology

Corporation may be served with process by serving the Texas Secretary of State. See, Tex.

Bus. Org. Code §§ 5.251-5.254; see also, Tex. Civ. Prac. & Rem. Code § 17.026.

       15.     Whenever it is alleged that Schlumberger Technology Corporation committed

any act or omission should be construed to mean the company’s officers, directors, vice-

principals, agents, servants or employees committed such act or omission and that, at the time

such act or omission was committed, it was done with the full authorization, ratification or

approval of Schlumberger Technology Corporation or was done in the normal course and

scope of employment of the company`s officers, directors, vice-principals, agents, servants or

employees.

                                          IV. Facts

       16.     Defendant is an oilfield services company; it does business in the territorial

jurisdiction of this court.

       17.     Defendant employed Lee from June 2017 to December 2020.

       18.     Defendant employed Lee as a directional driller.

       19.     As a directional driller, Lee was responsible for operating various tools and

machinery and day-to-day wellsite work at drilling sites.




                                            -4-
        Case 2:21-cv-00493-GJF-KRS Document 1 Filed 05/28/21 Page 5 of 14




        20.   During Lee’s employment with Defendant, he was engaged in commerce or in

the productions of goods for commerce.

        21.   During Lee’s employment with Defendant, the company had employees

engaged in commerce or in the production of goods for commerce or had employees handling,

selling or otherwise working on goods or materials that had been moved in or produced for

commerce by others.

        22.   During Lee’s employment with Defendant, the company had an annual gross

volume of sales made or business done of at least $500,000.

        23.   Defendant paid Lee on salary-plus-daily-rate basis.

        24.   During Lee’s employment with Defendant, he regularly worked in excess of

forty hours per week.

        25.   Defendant knew or should have known that Lee worked in excess of forty hours

per week.

        26.   Defendant did not pay Lee for the hours he worked in excess of forty per week

“at a rate not less than one and one-half times the regular rate at which he [was] employed.”

29 U.S.C. § 207(a)(1); see also, N.M. Stat. § 50-4-22(E).

        27.   Instead, Defendant paid Lee on a salary-plus-daily-rate basis.

        28.   Lee was not exempt from the maximum hour requirements of the FLSA.

        29.   As a directional driller, Lee’s primary duties were nonexempt.

        30.   As a directional driller, Lee’s primary duties did not include office or nonmanual

work.


                                             -5-
      Case 2:21-cv-00493-GJF-KRS Document 1 Filed 05/28/21 Page 6 of 14




       31.    As a directional driller, Lee’s primary duties were not directly related to the

management or general business operations of Defendant or its customers.

       32.    As a directional driller, Lee’s primary duties did not differ substantially from

the duties of traditionally nonexempt hourly workers.

       33.    As a directional driller, Lee did not, in performing his primary duties, regularly

exercise discretion and independent judgment with respect to matters of significance.

       34.    As a directional driller, Lee was, instead, required to follow Defendant’s

policies, practices, and procedures.

       35.    As a directional driller, Lee did not have any independent authority to deviate

from Defendant’s policies, practices, and procedures.

       36.    Defendant knew or should have known that Lee was not exempt from the

maximum hour requirements of the FLSA or the NMMWA.

       37.    Defendant willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.

       38.    During Lee’s employment with Defendant, the company did not maintain

accurate time and pay records for Lee as required by 29 U.S.C. § 211(c) and 29 C.F.R. pt. 516.

       39.    During Lee’s employment with Defendant, the company did not post and keep

posted the notice required by 29 C.F.R. § 516.4.

       40.    Defendant continued the pay practice(s) complained of by Lee without

investigation after being put on notice that the pay practice(s) violated the FLSA.




                                             -6-
         Case 2:21-cv-00493-GJF-KRS Document 1 Filed 05/28/21 Page 7 of 14




         41.   Defendant has a history of FLSA violations that put the company on actual

notice of the requirements of the FLSA.

         42.   Prior to this lawsuit, Defendant conducted one or more internal investigations

which revealed violations similar to the one(s) complained of by Lee.

         43.   Because Defendant willfully violated the FLSA, the company is liable to Lee

for any FLSA violations that occurred during the last three years. 29 U.S.C. § 255(a).

         44.   As a result of the FLSA violation(s) described above, Defendant is liable to Lee

for back wages, liquidated damages, attorney’s fees and costs. 29 U.S.C. § 216(b).

         45.   As a result of the NMMWA violation(s) described above, Defendant is liable

to Lee for back wages, interest, twice the back wages, attorney’s fees and costs. N.M. Stat. §§

50-4-26(C), 50-4-26(E).

         46.   All employees employed by Defendant during the last three years are similarly

situated to Lee because they (1) have similar job duties; (2) regularly worked or work in excess

of forty hours per week; (3) were or are not paid overtime for the hours they worked or work

in excess of forty per week as required by 29 U.S.C. § 207(a)(1) and N.M. Stat. § 50-4-22(E);

and (4) are entitled to recover back wages, liquidated damages, attorney’s fees and costs from

Defendant under 29 U.S.C. § 216(b) N.M. Stat. §§ 50-4-26(C), 50-4-26(E).

                                     V. Count One—
                  Failure to Pay Overtime in Violation of 29 U.S.C. § 207

         47.   Lee adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).



                                             -7-
         Case 2:21-cv-00493-GJF-KRS Document 1 Filed 05/28/21 Page 8 of 14




         48.   During Lee’s employment with Defendant, he was a nonexempt employee.

         49.   As a nonexempt employee, Defendant was legally obligated to pay Lee “at a rate

not less than one and one-half times the regular rate at which he [was] employed[]” for the

hours he worked in excess of forty per week. 29 U.S.C. § 207(a)(1).

         50.   Defendant did not pay Lee “at a rate not less than one and one-half times the

regular rate at which he [was] employed[]” as required by 29 U.S.C. § 207(a)(1).

         51.   Instead, Defendant paid Lee on a salary-plus-daily-rate basis.

         52.   If Defendant classified Lee as exempt from the maximum hour requirements of

the FLSA, he was misclassified.

         53.   As a result of the FLSA violation(s) described above, Defendant is liable to Lee

for back wages equal to the difference between what the company should have paid and what

it actually paid.

                                       VI. Count Two—
                    Willful Violation of the FLSA Under 29 U.S.C. § 255(a)

         54.   Lee adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         55.   Defendant willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.

         56.   During Lee’s employment with Defendant, the company did not maintain

accurate time and pay records for Lee as required by 29 U.S.C. § 211(c) and 29 C.F.R. pt. 516.




                                             -8-
         Case 2:21-cv-00493-GJF-KRS Document 1 Filed 05/28/21 Page 9 of 14




         57.   Because Defendant willfully violated the FLSA, the company is liable Lee for

any FLSA violations that occurred during the last three years. 29 U.S.C. § 255(a).

                                    VII. Count Three—
                   Collective Action Allegations Under 29 U.S.C. § 216(b)

         58.   Lee adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         59.   On information and belief, other employees of Defendant have been victimized

by the FLSA violation(s) described above.

         60.   These employees are similarly situated to Lee because, during the relevant time

period, they held similar positions and were compensated in a similar manner, which, as

explained above, violates the FLSA.

         61.   Defendant’s unlawful policies or practices, which are described above, are

generally applicable policies or practices and do not depend on the personal circumstances of

the putative class members.

         62.   Since Lee’s experiences are typical of the experiences of the putative class

members, collective action treatment is appropriate. See, 29 U.S.C. § 216(b).

         63.   For these reasons, Lee requests that the Court certify this case as a collective

action under 29 U.S.C. § 216(b) and authorize notice regarding its pendency and the right to

join it to the following class:

               All employees employed by Defendant as directional drillers
               during the last three years at any location in the United States
               who worked more than forty hours in any one or more workweeks
               and who were paid on a salary-plus-daily-rate basis.


                                             -9-
         Case 2:21-cv-00493-GJF-KRS Document 1 Filed 05/28/21 Page 10 of 14




          64.   Defendant is liable to Lee and the putative class members for back wages equal

to the difference between what the company should have paid and what it actually paid.

          65.   Lee has retained counsel who are well-versed FLSA collective action litigation

and who are prepared to litigate this matter vigorously on behalf of him and all other putative

class members.

                                     VIII. Count Four—
                Failure to Pay Overtime in Violation of N.M. Stat. § 50-4-22(E)

          66.   Lee adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

          67.   During Lee`s employment with Defendant, he performed at least come work

for the company in New Mexico.

          68.   During Lee`s employment with Defendant, he was a nonexempt employee.

          69.   As a nonexempt employee, Defendant was legally obligated to pay Lee at “one

and one-half times [his] regular hourly rate of pay for all hours worked in excess of forty hours

[per week].” N.M. Stat. § 50-4-22(E).

          70.   Defendant did not pay Lee at “one and one-half times [her] regular hourly rate

of pay for all hours worked in excess of forty hours [per week]” as required by N.M. Stat. §

50-4-22(E).

          71.   Instead, Defendant paid Lee at the same rate of pay for all of the hours he

worked.




                                             - 10 -
         Case 2:21-cv-00493-GJF-KRS Document 1 Filed 05/28/21 Page 11 of 14




          72.    If Defendant classified Lee as exempt from the maximum hour requirements of

the NMMWA, he was misclassified.

          73.    As a result of the NMMWA violation(s) described above, Defendant is liable

to Lee for back wages equal to the difference between what it should have paid and what it

actually paid.

                                       IX. Count Five—
                Representative Action Allegations Under N.M. Stat. § 50-4-26(D)

          74.    Lee adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c),

          75.    On information and belief, other employees of Defendant have been victimized

by the NMMWA violation(s) described above.

          76.    These employees are similarly situated to Lee because, during the relevant time

period, they held similar positions and were compensated in a similar manner, which, as

explained above, violates the NMMWA.

          77.    Defendant’s unlawful policies or practices, which are described above, are

generally applicable policies or practices and do not depend on the personal circumstances of

the putative class members.

          78.    Since Lee`s experiences are typical of the experiences of the putative class

members, representative action treatment is appropriate. See, N.M. Stat. § 50-4-26(D).




                                              - 11 -
         Case 2:21-cv-00493-GJF-KRS Document 1 Filed 05/28/21 Page 12 of 14




          79.   For these reasons, Lee requests that the Court certify this case as a

representative action under N.M. Stat. § 50-4-26(D) and authorize notice regarding its

pendency to the following class:

                All employees employed by Defendant as directional drillers
                during the last three years who performed any work in New
                Mexico and who worked more than forty hours in any one or
                more workweeks and who were paid on a salary-plus-daily-rate
                basis.

          80.   Defendant is liable to Lee and the putative class members for back wages equal

to the difference between what it should have paid and what it actually paid.

                                      X. Count Six—
            Liquidated Damages, Attorney’s Fees & Costs Under 29 U.S.C. § 216(b)

          81.   Lee adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

          82.   Lee is authorized to recover liquidated damages on his claims by statute. 29

U.S.C. § 216(b); N.M. Stat. § 50-4-26(C).

          83.   Lee is authorized to recover attorney’s fees and costs on his claims by statute.

29 U.S.C. § 216(b); N.M. Stat. § 50-4-26(C).

          84.   Lee has retained the professional services of the undersigned attorneys.

          85.   Lee has complied with the conditions precedent to recovering attorney’s fees

and costs.

          86.   Lee has incurred or may incur attorney’s fees and costs in bringing this lawsuit.




                                              - 12 -
     Case 2:21-cv-00493-GJF-KRS Document 1 Filed 05/28/21 Page 13 of 14




       87.    The attorney’s fees and costs incurred or that may be incurred by Lee were or

are reasonable and necessary.

       88.    Defendant is liable to Lee and the putative class members for liquidated

damages, attorney’s fees and costs by reason of the FLSA and NMMWA violations described

above. 29 U.S.C. § 216(b); N.M. Stat. § 50-4-26(E).

                                     IX. Relief Sought

   89. Lee demands the following relief:

              a. an order allowing this action to proceed as a collective action under 29
                 U.S.C. § 216(b);

              b. an incentive award for Lee for serving as class representative if the Court
                 allows this action to proceed as a collective action under 29 U.S.C. § 216(b);

              c. an order allowing this action to proceed as a representative action under
                 N.M. Stat. § 50-4-26(D);

              d. judgment against Defendant in Lee’s favor both individually and on behalf
                 of the putative class members for back wages, liquidated damages and
                 attorney’s fees, plus interest and costs; and

              e. all other relief and sums that may be adjudged against Defendant in Lee’s
                 favor both individually and on behalf of the putative class members.




                                            - 13 -
     Case 2:21-cv-00493-GJF-KRS Document 1 Filed 05/28/21 Page 14 of 14




                                            Respectfully Submitted,

                                            MOORE & ASSOCIATES
                                            Lyric Centre
                                            440 Louisiana Street, Suite 1110
                                            Houston, Texas 77002-1063
                                            Telephone: (713) 222-6775
                                            Facsimile: (713) 222-6739


                                            By:
                                                  Melissa Moore
                                                  Tex. Bar No. 24013189
                                                  melissa@mooreandassociates.net
                                                  Curt Hesse
                                                  Tex. Bar. No. 24065414
                                                  curt@mooreandassociates.net

                                            ATTORNEYS FOR PLAINTIFF


Of Counsel:

Aimara Flores
State Bar No. 24114893
aimara@mooreandassociates.net




                                   - 14 -
